Judgment and order reversed and new trial granted, with costs to appellants to abide event. Held, that it was a question of fact as to whether the sale was a sale of liquor to be drunk on the premises; that the court erred in unqualifiedly charging the jury that the plaintiff was entitled to recover if the liquor sold was drunk on the premises; also in charging the jury as to what acts constitute a violation of the statute.* All concurred; Robson, J., not sitting.

 Liquor Tax Law (Consol. Laws, chap. 34; Laws of 1909, chap. 39).— [Rep.